          Case 3:19-cv-02808-JCS Document 1 Filed 05/22/19 Page 1 of 7



 1   LEWIS & LLEWELLYN LLP
     Paul T. Llewellyn (Bar No. 216887)
 2   pllewellyn@lewisllewellyn.com
     Nicolas V. Saenz (Bar No. 284087)
 3   nsaenz@lewisllewellyn.com
     505 Montgomery Street, Suite 1300
 4   San Francisco, California 94111
     Telephone: (415) 800-0590
 5   Facsimile: (415) 390-2127

 6   PIVOTPOINT LAW, P.C.
     Brian Lee (Bar No. 197233)
 7   blee@pivotpointlaw.com
     303 Twin Dolphin Drive, Suite 600
 8   Redwood City, California 94065
     Telephone: (650) 251-4200
 9   Facsimile: (650) 251-4201

10   Attorneys for Petitioners,
     QCT, LLC, and QCH, Inc.
11

12

13
                                  UNITED STATES DISTRICT COURT
14
                  NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
15

16

17                                                 CASE NO: 3:19-CV-02808

18   QCT, LLC a California limited liability       PETITION TO CONFIRM
     company and QCH, INC. a Nevada corporation,   ARBITRATION AWARD AND FOR
19                                                 ENTRY OF JUDGMENT;
             Petitioners,                          MEMORANDUM OF POINTS AND
20                                                 AUTHORITIES IN SUPPORT THEREOF
21           v.                                    [9 U.S.C. §1 et seq.]

22   REDAPT, INC., a Washington corporation,

23           Respondent.
24

25

26

27

28


        PETITION TO CONFIRM ARBITRATION AWARD AND FOR ENTRY OF JUDGMENT
           Case 3:19-cv-02808-JCS Document 1 Filed 05/22/19 Page 2 of 7



 1                                                  PETITION
 2          Petitioners QCT, LLC and QCH, Inc. (collectively “Quanta” or “Petitioners”) by their
 3   undersigned counsel, respectfully submit this Petition for an order (a) confirming, in its entirety, the
 4   final arbitration award dated April 12, 2019 (the “Award”), and (b) entering final judgment on the
 5   Award. The Award was in favor of Petitioners as the prevailing party and was issued by Hon.
 6   William J. Cahill (Ret.) of JAMS San Francisco. Notice was provided to both parties on or about
 7   the date of the issuance of the Award.
 8          This Petition is made based on the following facts:
 9          1.      On May 10, 2017, Petitioners Quanta and Respondent Redapt Inc. (“Redapt”) entered
10   into a Settlement Agreement. Declaration of Brian Lee (“Lee Decl.”), ¶ 2.
11          2.      The Settlement Agreement, in paragraph 6, contained the following arbitration
12   provision:
13          Arbitration: Any business tort claims or causes of action of Redapt against
14          Quanta shall be administered by JAMS and resolved by a single arbitrator
            selected by in accordance with the JAMS Rules and Procedures appropriate for
15          the case. The demand for any such arbitration may be filed by Redapt in any
            JAMS office located in the State of California. The Demand for such arbitration
16          must be filed with JAMS by the close of business at the chosen JAMS office by
            October 13, 2017. The arbitrator may but is not required to award reasonable
17          attorneys’ fees and costs to the prevailing party. Any such fees and costs shall
18          not begin to accrue until the initiation of the demand for arbitration but shall
            include JAMS’ filing fees for the Demand. Judgment on the award may be
19          entered in any court having jurisdiction. Any such judgment shall be fully
            appealable as if it had been rendered following a trail in that court.
20

21          3.      On October 13, 2017, Redapt initiated arbitration proceedings against Quanta 1 with

22   JAMS in San Francisco, California. The parties agreed to have the matter arbitrated by Hon.

23   William J. Cahill (Ret.) (the “Arbitrator”).

24          4.      On January 26, 2018, JAMS San Francisco confirmed the selection of the Arbitrator

25   and set the evidentiary hearing to commence on October 22, 2018. A copy of the confirmation is

26   attached as Exhibit A to the Lee Decl.

27   1
      In the underlying arbitration proceedings, Redapt was the “Claimant” and Quanta was the
28   “Respondent.” In this Petition to Confirm the Award, the Petitioner is Quanta and the Respondent is
     Redapt. This is stated for clarity of the record.
                                                       1
        PETITION TO CONFIRM ARBITRATION AWARD AND FOR ENTRY OF JUDGMENT
          Case 3:19-cv-02808-JCS Document 1 Filed 05/22/19 Page 3 of 7



 1          5.      Between October 22, 2018 and October 24, 2018, the evidentiary hearing was held in
 2   San Francisco, California.
 3          6.      The Arbitrator rendered a written Final Arbitration Award on April 12, 2019 in favor
 4   of Quanta as the prevailing party, a copy of which is attached as Exhibit B to the Lee Decl.
 5          7.      The Award provides that Redapt is not entitled to any recovery based on any of the
 6   causes of action it asserted against Quanta. The Award further provides that Redapt is required to
 7   pay Quanta $93,807.96 in costs.
 8          8.      JAMS served a signed copy of the Award on both parties on April 12, 2019.
 9          9.      The Arbitrator’s Award was made in accordance with the terms and provisions of the
10   Settlement Agreement and is in all respects proper.
11          10.     As of the date of this Petition, no application has been made to the Arbitrator to
12   modify, correct or vacate the Award.
13          11.     Redapt has not voluntarily made any payment on the Award to date.
14          WHEREFORE Quanta prays for an order confirming the Award for entry of judgment in
15   conformity therewith, and for costs and such other relief as the Court may deem proper.
16

17   Dated: May 22, 2019                             LEWIS & LLEWELLYN LLP
                                                        Paul T. Llewellyn
18                                                      Nicolas V. Saenz
19
                                                      By:      /s/ Nicolas V. Saenz
20                                                          Nicolas V. Saenz
                                                            Attorney for Petitioners QCT, LLC and
21                                                          QCH, INC.
22

23

24

25

26

27

28

                                         2
        PETITION TO CONFIRM ARBITRATION AWARD AND FOR ENTRY OF JUDGMENT
           Case 3:19-cv-02808-JCS Document 1 Filed 05/22/19 Page 4 of 7



 1                         MEMORANDUM OF POINTS AND AUTHORITIES
 2          I.      INTRODUCTION
 3          Petitioners QCT, LLC and QCH, Inc. (collectively “Quanta”) request that the Court enter an
 4   order confirming the Arbitrator’s Final Award in the arbitration between Quanta and Redapt, Inc.
 5   (“Redapt”), JAMS ref. no. 1100088763 (the “Arbitration”). A true and correct copy of the
 6   Arbitrator’s Final Award is attached as Exhibit B to the Declaration of Brian Lee (“Lee Decl.”) filed
 7   concurrently with this Petition.
 8          After proper submittal of proof, the Final Arbitration Award (the “Award”) was issued on
 9   April 12, 2019 and served on all parties by the duly appointed Arbitrator Hon. William J. Cahill
10   (Ret.). (Lee Decl., Exhibit B). Redapt has not paid any portion of the Award. (Id., ¶ 9.)
11   Accordingly, Quanta seeks an order confirming the Award and entering judgment.
12          II.     THE PARTIES
13          Petitioners QCT, LLC and QCH, Inc. are subsidiaries of Quanta Computer, Inc., a
14   Taiwanese manufacturer of notebook computers, servers and other computer equipment. QCT, LLC
15   and QCH, Inc. are headquartered in California and Nevada, respectively. 2
16          Redapt, the Claimant in the underlying arbitration, is a computer systems integrator which
17   specializes in providing resources to build datacenter infrastructure. Redapt is headquartered in
18   Bellevue, Washington.
19          III.    JURISDICTION AND VENUE
20          This Court has original jurisdiction over this action pursuant to 28 U.S.C. section 1332
21   because Petitioners and Respondent reside in different states and the amount in controversy exceeds
22   $75,000.00, exclusive of interest and costs. In the underlying proceedings, Redapt sought millions
23   of dollars in damages. (Lee Decl., ¶ 3.)
24          The Court has personal jurisdiction over both Petitioners and Respondent because they
25   transact business and agreed to conduct arbitration proceedings in this Judicial District.
26

27   2
            In the underlying arbitration proceedings, Redapt was the “Claimant” and Quanta was the
28   “Respondent.” In this Petition to Confirm the Award, the Petitioner is Quanta and the Respondent is
     Redapt.
                                                       3
        PETITION TO CONFIRM ARBITRATION AWARD AND FOR ENTRY OF JUDGMENT
           Case 3:19-cv-02808-JCS Document 1 Filed 05/22/19 Page 5 of 7



 1          Venue is proper in this district under 28 U.S.C. section 1391(a) and 9 U.S.C. section 9 of the
 2   Federal Arbitration Act because the subject arbitration agreement states that “[j]udgment upon the
 3   award may be entered in any court of competent jurisdiction.”
 4          IV.     INTRADISTRICT ASSIGNMENT
 5          This case is appropriate for assignment to the San Francisco Division pursuant to Civil Local
 6   Rule 3-2(d) because the arbitration was held in the County of San Francisco.
 7          V.      BACKGROUND OF ARBITRATED DISPUTE
 8          Quanta manufactures notebook computers, servers and other types of computer equipment.
 9   Redapt is a reseller/system integrator of computer products. Customers or “end users” obtain
10   Quanta’s products either directly from Quanta or from resellers such as Redapt. One end user which
11   used Quanta’s products was Uber, Inc. (“Uber”).
12          Quanta sold its products to Uber through resellers. One such reseller was Redapt. Quanta
13   and Redapt’s business relationship regarding sales of Quanta’s products to Uber gave rise to this
14   dispute. Redapt alleged that Quanta improperly provided Uber with certain pricing information.
15   Redapt also alleged that Quanta misrepresented that it would pay Redapt certain financial benefits in
16   connection with sales of Quanta’s products to Uber. Based on these allegations, Redapt initiated
17   arbitration on October 13, 2017 pursuant to section 6 of the Settlement Agreement, asserting causes
18   of action for intentional and negligent misrepresentation, trade secret misappropriation, intentional
19   interference with prospective economic advantage, and unjust enrichment.
20          VI.     THE ARBITRATION PROCEEDINGS
21          On October 13, 2017, Redapt submitted a Demand for Arbitration to JAMS ADR Services
22   pursuant to the terms of the Arbitration clause in the Settlement Agreement. (Lee Decl., ¶ 3.) The
23   parties agreed to the appointment of Arbitrator William J. Cahill (the “Arbitrator”) of JAMS-San
24   Francisco. (Id., Exh. A.) The parties agreed that JAMS Rules and Procedures would apply to this
25   proceeding. (Id., ¶ 2.)
26          On January 30, 2018, the Arbitrator issued Order No. 1 in the Arbitration setting out the
27   timing and location of the arbitration hearing, the schedule for pre-hearing submissions, and other
28   procedural matters. From October 22, 2018 through October 24, 2018, the parties attended a

                                         4
        PETITION TO CONFIRM ARBITRATION AWARD AND FOR ENTRY OF JUDGMENT
           Case 3:19-cv-02808-JCS Document 1 Filed 05/22/19 Page 6 of 7



 1   hearing and presented testimony and other evidence at JAMS-San Francisco.
 2          The Arbitrator actively participated in the hearing, questioning the respective counsel for the
 3   parties as well as some of the witnesses. The Arbitrator considered all of the evidence and
 4   argument. On April 12, 2019, the Arbitrator found Quanta was not liable and awarded $93,807.96
 5   in costs to Quanta as the prevailing party. (See Lee Decl., Exh. B, p. 28, para. 4.)
 6          Paragraph 6 of the Settlement Agreement provides that “Judgment on the award may be
 7   entered in any court having jurisdiction.” (See Lee Decl., ¶ 2.) Redapt has failed to voluntarily
 8   satisfy the Award in the time since it was made. (See id., ¶ 9.) A judgment on the Award is needed
 9   to permit Quanta to enforce it. A confirmation order and a conforming judgment are therefore
10   authorized by the terms of the arbitration agreement and section 9 of the Federal Arbitration Act.
11          VII.    LEGAL ARGUMENT
12                  A.      Confirmation of the Arbitration Award is Mandatory Under 9 U.S.C. § 9
13          Pursuant to 9 U.S.C. § 9, “[i]f no court is specified in the agreement of the parties, then such
14   application may be made to the United States court in and for the district within such award was
15   made.” Paragraph 6 of the Settlement Agreement provides that “Judgment on the award may be
16   entered in any court having jurisdiction.” (See Lee Decl., ¶ 2.) The Award in this case should be
17   confirmed because no application to modify, correct or vacate has been filed and none of the
18   grounds for refusal of recognition or enforcement exist.
19                  B.      Entry of Judgment for Quanta is Mandatory
20          As there are no grounds to refuse or defer recognition or enforcement of the Award, it must
21   be confirmed. 9 U.S.C. § 9. Upon confirmation of the Award, entry of judgment is warranted and
22   such judgment shall have the same force and effect as any other civil judgment and may be enforced
23   accordingly. 9 U.S.C. § 13.
24          VIII. CONCLUSION
25          Petitioners request that the Court:
26          A.      Enter an Order confirming the Arbitrator’s April 12, 2019 Final Award;
27          B.      Enter judgment against Respondent in conformity therewith and ordering
28                  Respondents’ compliance with the Final Award;

                                         5
        PETITION TO CONFIRM ARBITRATION AWARD AND FOR ENTRY OF JUDGMENT
          Case 3:19-cv-02808-JCS Document 1 Filed 05/22/19 Page 7 of 7



 1         C.     Award Petitioners their costs incurred and interest;
 2         D.     Retain jurisdiction for the purposes of further proceedings necessary to enforce this
 3                Court’s judgment; and
 4         E.     Grant such other and further relief as this Court deems appropriate.
 5

 6                                                 Respectfully submitted,
 7   Dated: May 22, 2019                           LEWIS & LLEWELLYN LLP
                                                      Paul T. Llewellyn
 8                                                    Nicolas V. Saenz
 9
                                                    By:      /s/ Nicolas V. Saenz
10                                                        Nicolas V. Saenz
                                                          Attorney for Petitioners QCT, LLC and
11                                                        QCH, INC.
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                        6
       PETITION TO CONFIRM ARBITRATION AWARD AND FOR ENTRY OF JUDGMENT
